            Case 7:20-cv-10799-VB Document 4 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIO DORELIEN,

                                    Plaintiff,
                                                                      20-CV-10799 (VB)
                        -against-
                                                                   ORDER OF SERVICE
 METALLIZED CARBON CORP.,

                                    Defendant.

VINCENT L. BRICCETTI, United States District Judge:

         Plaintiff paid the filing fees to bring this pro se action under Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. §§ 12112-12117, and the New York State Human Rights Law, N.Y.

Exec. Law §§ 290 to 297.

         The Clerk of Court is directed to issue a summons as to Defendant Metallized Carbon

Corporation. Plaintiff is directed to serve the summons and complaint on Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     January 6, 2021
           White Plains, New York

                                                              VINCENT L. BRICCETTI
                                                              United States District Judge
